Fourth Court of Appeals
                               San Antonio, Texas
                                      March 6, 2019

                                   No. 04-18-00891-CV

                  IN THE ESTATE OF ADRIAN DALE WILKINSON,

                From the 81st Judicial District Court, Wilson County, Texas
                            Trial Court No. 16-03-0123-CVW
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
    The appellant’s second unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to March 20, 2019.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court